DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A1, B1, C2, D1, and E2 (comprising claims 1-3 and 6-14) in the reply filed on 12/7/2020 is acknowledged.
Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/3/2021.

Claim Objections
Claim 12 is objected to because of the following informalities: “to hold a battery cell” should be amended to “to hold the one of the battery cells” for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koetting et al. (US 2010/0279154) in view of Christian et al. (US 2013/0108897) and Buck et al. (US 2008/0090137).
Regarding claim 1, Koetting discloses a battery module 20 (analogous: apparatus) comprising: a fin 70 (analogous: cooling fin) comprising a panel portion 130 (analogous: flat body portion configured to abut a battery cell) configured to transmit heat away from battery cells 60/62/64 ([0034], see Fig 2 and 4). Rail portions 132/134 are disposed on first and second ([0034]) (analogous: structural rim portion surrounding the flat panel portion).
While Koetting discloses a cooling fin 70/72/74 for conducting heat away from battery cells ([0033]), Koetting does not explicitly disclose the cooling fin comprises a graphene enhanced portion, interpreted as comprising graphene.
Christian discloses an automotive battery with one or more battery cells 110 with a heat exchanger member 120 in thermal communication with the battery cells (abstract, Fig 2). The heat exchange member is made of a substrate with one or more graphene layers disposed on the substrate ([0006]). Christian teaches that graphene has is ideal for thermal management of a battery and the mitigation of thermal energy because of its high thermal conductivity ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a layer of graphene from the heat exchange member of Christian with the cooling fin and panel portion of Koetting for the purpose of promoting high thermal conductivity.
While Koetting discloses rail portions 132/134 discloses on first and second ends of the panel portion 130 ([0034]), Koetting does not explicitly disclose the rim portion (rail portion) as being a plastic structural rim portion (interpreted as having a plastic component).
Buck discloses a battery module having a plurality of battery heatsink assemblies with the cells disposed therebetween (abstract). The heat sink assemblies have ends with spacers 48 and 50 formed from non-conductive polymer (plastic) or non electrically conductive material ([0057]). The spacers 48/50 are located at ends of the heatsink assembly 30 where the terminals of the battery cells are located (see Fig 14-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the spacer of a non-conductive polymer (plastic) of Buck with the ends of the cooling fin where the terminals/electrodes are located (at the side where the rail portions are not located) of Koetting for the purpose of maintaining space and electrical isolation between the terminals of the cells.
Regarding claim 2, modified Koetting discloses all of the claim limitations as set forth above. Koetting teaches rails portions 132/134 at ends and Buck teaches spacers 48/50 at the other ends and thus a pocket; thus the combination of reference teaches the cooling fin comprising an indented pocket configured to hold the one of the battery cells.
Regarding claims 9-10, modified Koetting discloses all of the claim limitations as set forth above. Koetting teaches the rail portion (rim portion) has a surface that is perpendicular to the flat portion (see at least Figure 8 and the inner surface that is perpendicular with the flat portion) parallel with the flat portion (see at least Figure 8 and the outer surface that is parallel with the flat portion).
Regarding claim 11, modified Koetting discloses all of the claim limitations as set forth above. Koetting teaches apertures 138/140/142/144 (analogous: at least one hole) that extend through the rail portions that allow a conduit 80/82 (analogous: cooling tube) to pass through ([0037], see Figs 4-5).
Regarding claim 14, Koetting discloses a battery module 20 (analogous: apparatus) comprising: a fin 70 (analogous: cooling fin) comprising a panel portion 130 (analogous: flat ([0034], see Fig 2 and 4). Rail portions 132/134 are disposed on first and second end, respectively of the panel portion ([0034]) (analogous: structural rim portion surrounding the flat panel portion, comprising surfaces parallel to the flat panel portion). Koetting teaches apertures 138/140/142/144 (analogous: at least one hole) that extend through the rail portions that allow a conduit 80/82 (analogous: cooling tube) to pass through ([0037], see Figs 4-5).
While Koetting discloses a cooling fin 70/72/74 for conducting heat away from battery cells ([0033]), Koetting does not explicitly disclose the cooling fin comprises a graphene enhanced portion, interpreted as comprising graphene.
Christian discloses an automotive battery with one or more battery cells 110 with a heat exchanger member 120 in thermal communication with the battery cells (abstract, Fig 2). The heat exchange member is made of a substrate with one or more graphene layers disposed on the substrate ([0006]). Christian teaches that graphene has is ideal for thermal management of a battery and the mitigation of thermal energy because of its high thermal conductivity ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a layer of graphene from the heat exchange member of Christian with the cooling fin and panel portion of Koetting for the purpose of promoting high thermal conductivity.
While Koetting discloses rail portions 132/134 discloses on first and second ends of the panel portion 130 ([0034]), Koetting does not explicitly disclose the rim portion (rail portion) as being a plastic structural rim portion (interpreted as having a plastic component).
(abstract). The heat sink assemblies have ends with spacers 48 and 50 formed from non-conductive polymer (plastic) or non electrically conductive material ([0057]). The spacers 48/50 are located at ends of the heatsink assembly 30 where the terminals of the battery cells are located (see Fig 14-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the spacer of a non-conductive polymer (plastic) of Buck with the ends of the cooling fin where the terminals/electrodes are located (at the side where the rail portions are not located) of Koetting for the purpose of maintaining space and electrical isolation between the terminals of the cells.

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koetting et al. (US 2010/0279154) in view of Christian et al. (US 2013/0108897) and Buck et al. (US 2008/0090137), as applied to claim 1 above, and further in view of Schmitt et al. (US 2013/0209858).
Regarding claim 3, modified Koetting discloses all of the claim limitations as set forth above. While Christian teaches graphene on a substrate ([0006]), modified Koetting does not explicitly disclose wherein the flat panel portion comprises a graphene enhanced plastic material (interpreted as also comprising plastic).
Schmitt teaches a heat dissipating between battery cells comprising graphite-containing flat material (abstract). The flat material can be made of a compressed graphite expandate, or alternatively a mixture of graphite expandate and plastic particles ([0012]). Thus Schmitt ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use plastic materials with the graphene layer of Koetting modified by Christian because Schmitt teaches the materials are interchangeable for the purpose of providing a thermally conductive and rigid, dimensionally stable plate and one of ordinary skill in the art would have a reasonable expectation of success.
Regarding claim 6, modified Koetting discloses all of the claim limitations as set forth above. Koetting teaches the cooling fin can be constructed from aluminum ([0034]), and thus combined with graphene of Christian, the combination teaches a graphene enhanced aluminum fin. While Buck teaches plastic spacers ([0057]), modified Koetting does not explicitly disclose wherein the plastic spacers comprises a graphene enhanced plastic material (interpreted as also comprising graphene).
Schmitt teaches a heat dissipating between battery cells comprising graphite-containing flat material (abstract). The flat material can be made of a compressed graphite expandate, or alternatively a mixture of graphite expandate and plastic particles ([0012]). Thus Schmitt teaches that these materials are interchangeable in forming a rigid, dimensionally stable foil or plate ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use graphene materials with the plastic spacers of Koetting modified by Buck because Schmitt teaches the materials are interchangeable for the purpose of .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koetting et al. (US 2010/0279154) in view of Christian et al. (US 2013/0108897), Buck et al. (US 2008/0090137), and Schmitt et al. (US 2013/0209858), as applied to claim 6 above, and further in view of Wayne et al. (US 2014/0154549).
Regarding claim 7, modified Koetting discloses all of the claim limitations as set forth above. While Koetting teaches a panel portion made of aluminum ([0034]), modified Koetting does not explicitly disclose wherein the flat panel portion further comprises a layer of plastic covering the aluminum fin.
Wayne teaches a battery pack thermal management assembly (abstract). Battery cells 16 are separated by thermal transfer sheets 26 (see Fig 3, [0029]). If inter-cell electrical isolation is desired, thermal transfer sheet 26 may be coated with an electrically insulating film on one or both major surfaces, where the film is substantially thin enough not to appreciably impede heat transfer to the thermal transfer sheet 26 ([0027]). The film material may include PET and polyimide films (plastic covering) ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the electrically insulating film (a plastic covering) of Wayne with the cooling fin panel portion of modified Koetting for the purpose of electrical isolation.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koetting et al. (US 2010/0279154) in view of Christian et al. (US 2013/0108897) and Buck et al. (US 2008/0090137), as applied to claim 1, and further in view of Yun et al. (US 2008/0299449).
Regarding claim 12, modified Koetting discloses all of the claim limitations as set forth above. While Koetting teaches a cooling fin, modified Koetting does not explicitly disclose the apparatus further comprising a plastic cover configured to hold a battery cell against the flat panel portion.
Yun teaches a cooling structure for a battery system (abstract). The cooling structure includes a battery cell 31 contained within a main frame 41 with a partitioning frame 42 disposed on the open side of the main frame 41 to contain the battery cell (see Fig 4, [0018], [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a matching partitioning frame of Yun with the cooling fin of modified Koetting for the purpose of containing the battery cell.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koetting et al. (US 2010/0279154) in view of Christian et al. (US 2013/0108897), Buck et al. (US 2008/0090137), and Schmitt et al. (US 2013/0209858).
Regarding claim 13, Koetting discloses a battery module 20 (analogous: apparatus) comprising: a fin 70 (analogous: cooling fin) comprising a panel portion 130 (analogous: flat body portion configured to abut a battery cell) configured to transmit heat away from battery cells 60/62/64 in the shape of a rectangle ([0034], see Fig 2 and 4). Rail portions 132/134 are ([0034]) (analogous: structural rim portion surrounding the flat panel portion).
While Koetting discloses a cooling fin 70/72/74 for conducting heat away from battery cells ([0033]), Koetting does not explicitly disclose the cooling fin comprises a graphene enhanced portion, interpreted as comprising graphene.
Christian discloses an automotive battery with one or more battery cells 110 with a heat exchanger member 120 in thermal communication with the battery cells (abstract, Fig 2). The heat exchange member is made of a substrate with one or more graphene layers disposed on the substrate ([0006]). Christian teaches that graphene has is ideal for thermal management of a battery and the mitigation of thermal energy because of its high thermal conductivity ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a layer of graphene from the heat exchange member of Christian with the surfaces cooling fin and panel portion of Koetting for the purpose of promoting high thermal conductivity.
While Koetting discloses rail portions 132/134 discloses on first and second ends of the panel portion 130 ([0034]), Koetting does not explicitly disclose the rim portion (rail portion) as being a plastic structural rim portion (interpreted as having a plastic component).
Buck discloses a battery module having a plurality of battery heatsink assemblies with the cells disposed therebetween (abstract). The heat sink assemblies have ends with spacers 48 and 50 formed from non-conductive polymer (plastic) or non electrically conductive material ([0057]). The spacers 48/50 are located at ends of the heatsink assembly 30 where the terminals of the battery cells are located (see Fig 14-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the spacer of a non-conductive polymer (plastic) of Buck with the ends of the cooling fin where the terminals/electrodes are located (at the side where the rail portions are not located) of Koetting for the purpose of maintaining space and electrical isolation between the terminals of the cells. Thus the combination has a plastic structural rim portion surrounding the flat portion comprising four rim surfaces (two rail portions, two spacers) perpendicular to the flat portion.


Claims 1, 3, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christian et al. (US 2013/0108897) in view of and Buck et al. (US 2008/0090137).
Regarding claim 1, Christian discloses an automotive battery (analogous: apparatus) with one or more battery cells 110 with a heat exchanger member 120 (analogous: cooling fin) in thermal communication with the battery cells (abstract, Fig 2). The heat exchange member is made of a substrate with one or more graphene layers 124 disposed on the substrate (thus graphene enhanced) ([0006]). The heat exchanger members 120 are flat, thus having a flat panel portion, abutting an adjacent battery cell 110 (Fig 2, [0023]). Christian teaches that graphene has is ideal for thermal management of a battery and the mitigation of thermal energy because of its high thermal conductivity ([0007]).

Buck discloses a battery module having a plurality of battery heatsink assemblies with the cells disposed therebetween (abstract). The heat sink assemblies have ends with spacers 48 and 50 formed from non-conductive polymer (plastic) or non electrically conductive material ([0057]). The spacers 48/50 are located at ends of the heatsink assembly 30 where the terminals of the battery cells are located (see Fig 14-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the spacer of a non-conductive polymer (plastic) of Buck with the ends of the heat exchanger member of Christian for the purpose of maintaining space and electrical isolation between the terminals of the cells.
Regarding claim 3, modified Christian discloses all of the claim limitations as set forth above. Christian teaches that the substrate 122 of the heat exchanger member 120 is a polymeric substrate such as PET, PE, and nylon ([0024]). Thus Christian teaches a plastic (see PET, PE, or nylon) that is enhanced with a graphene layer (graphene enhanced plastic material).
Regarding claims 9-10, modified Christian discloses all of the claim limitations as set forth above. As seen in Figure 5 of Buck, the spacers 48/50 have both a surface that is parallel with the middle portion, and a surface that is perpendicular with the middle portion.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christian et al. (US 2013/0108897) in view of and Buck et al. (US 2008/0090137), as applied to claim 1 above, and further in view of Schmitt et al. (US 2013/0209858).
Regarding claim 8, modified Christian discloses all of the claim limitations as set forth above. Christian teaches that the substrate 122 of the heat exchanger member 120 is a polymeric substrate such as PET, PE, and nylon ([0024]). Thus Christian teaches a non-conductive plastic core (see PET, PE, or nylon) coated on at least one side with graphene material. However, Christian does not explicitly disclose that the coating is with a graphene enhanced plastic material. 
Schmitt teaches a heat dissipating between battery cells comprising graphite-containing flat material (abstract). The flat material can be made of a compressed graphite expandate, or alternatively a mixture of graphite expandate and plastic particles ([0012]). Thus Schmitt teaches that these materials are interchangeable in forming a rigid, dimensionally stable foil or plate ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use plastic materials with the graphene layer of Christian because Schmitt teaches the materials are interchangeable for the purpose of providing a thermally conductive and rigid, dimensionally stable plate and one of ordinary skill in the art would have a reasonable expectation of success.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christian et al. (US 2013/0108897) in view of Buck et al. (US 2008/0090137), as applied to claim 1, and further in view of Yun et al. (US 2008/0299449).
Regarding claim 12, modified Christian discloses all of the claim limitations as set forth above. While Christian teaches a heat exchanger member 120, modified Christian does not explicitly disclose the apparatus further comprising a plastic cover configured to hold a battery cell against the flat panel portion.
Yun teaches a cooling structure for a battery system (abstract). The cooling structure includes a battery cell 31 contained within a main frame 41 with a partitioning frame 42 disposed on the open side of the main frame 41 to contain the battery cell (see Fig 4, [0018], [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a matching partitioning frame of Yun with the heat exchanger member of modified Christian for the purpose of containing the battery cell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB BUCHANAN/             Examiner, Art Unit 1725                       

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725